  Case 3:18-cv-00097-GEC Document 9 Filed 11/14/18 Page 1 of 1 Pageid#: 34


                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division

             NOTICE TO PARTIES OF RIGHT TO CONSENT TO
          JURISDICTION OF UNITED STATES MAGISTRATE JUDGE

Michael Donaldson
       Plaintiff(s)                             DATE: November 14, 2018

vs.                                             CIVIL ACTION NO. 3:18CV00097

Trae-Fuels, LLC, et al
       Defendant(s)

        In accordance with the provisions of Title 28, U.S.C. Sec. 636(c), and
Fed.R.Civ.P. 73, you are hereby notified that a United States Magistrate Judge of this
district court is available to exercise the court's jurisdiction and to conduct any or all
proceedings in this case including a jury or nonjury trial, and entry of a final
judgment. Exercise of this jurisdiction by a magistrate judge is, however, permitted
only if all parties voluntarily consent.

       You may, without adverse substantive consequences, withhold your consent,
but this will prevent the court's jurisdiction from being exercised by a magistrate
judge. If any party withholds consent, the identity of the parties consenting or
withholding consent will not be communicated to any magistrate judge or to the
district judge to whom the case has been assigned.

       An appeal from a judgment entered by a magistrate judge may be taken
directly to the United States Court of Appeals for the Fourth Circuit in the same
manner as an appeal from any other judgment of a district court.

                                                       JULIA C. DUDLEY, CLERK

                                                       By:    s/H. Wheeler
                                                              Deputy Clerk

If you desire to consent to this action please indicate by signing below and returning
the form to the Clerk's Office within l5 days from the date of this Notice.

Signature                         Printed Name                               Date

____________________________ ______________________________                  ___________

Counsel for:

________________________________________________________________________


DO NOT RETURN THIS FORM ELECTRONICALLY. IF RETURNED, PAPER DOCUMENT MUST BE
FILED.
